PER CURIAM.
This is an action of ejectment brought against the defendant Hoff and over one hundred others to recover possession of the south half of the San Fernando rancho in Los Angeles county. Upon the facts shown at the trial we think there can be no question as to the right of the plaintiff to recover in this action, and the question of error in the instructions becomes immaterial. The supreme court of the United States, in a recent decision, has construed the act of Congress of February 25, 1885, and in effect answered every proposition upon which the appellants rely herein Cameron v. United States, 148 U. S. 301, 37 L. Ed. 459, 13 Sup. Ct. Rep. 595. The plaintiff has been in the possession, under sanction of a judicial decree, for about twenty-five years. Its claim has been made in good faith and under color of title, while the defendants are mere naked trespassers. The case comes squarely, therefore, within the decision above referred to, and requires no further consideration: See, also, United States v. Brandestein, 32 Fed. 740, 13 Saw. 64, and Rourke v. McNally, 98 Cal. 296, 33 Pac. 62. We find no error in the record. Judgment and order affirmed.